        Case 2:20-cv-02350-SMB-CDB Document 3 Filed 12/10/20 Page 1 of 3




 1   David W. Dow (#007377)
 2   Jennifer L. Ghidotti (#033071)
     DOW LAW OFFICE
 3   3104 E. Camelback #281
 4   Phoenix, Arizona 85016
     Phone: 480.776.5039
 5   Fax: 480.945.0553
 6   Email: Ddowlaw1@gmail.com
            Jlevine@ddowlaw.com
 7   Attorneys for Plaintiffs
 8
     Benjamin Taylor
 9   Taylor & Gomez, LLP
10   2600 North 44th Street, Suite B-101
     Phoenix AZ, 85008
11   BT@taylorgomezlaw.com
12
     Attorney for Plaintiffs

13                         IN THE UNITED STATES DISTRICT COURT
14
                               FOR THE DISTRICT OF ARIZONA

15    Dion Humphrey and William Humphrey,           Case No. 2:20-cv-02350-SMB-CDB
16
                    Plaintiffs,                     Plaintiffs’ Demand for Jury Trial
17

18
            v.

19    City of Phoenix, a municipal entity;
20
      Audrey Santisi, an individual and acting
      under the color of law; George Fulton an
21    individual and acting under the color of
22
      law; T. Denny, an individual and acting
      under the color of law; Andrew Barciz, an
23    individual and acting under the color of
24
      law; Michelangelo Caggiano, an individual
      and acting under the color of law; Miner,
25    an individual and acting under the color of
26
      law; Paul Flaven, an individual and acting
      under the color of law; Brian Langeliers,
27    an individual and acting under the color of
      law; Raymond Meschnark IV, an
28
      individual and acting under the color of
                                                1
         Case 2:20-cv-02350-SMB-CDB Document 3 Filed 12/10/20 Page 2 of 3




 1    law; John and/or Jane Does I-X;
 2    individual(s) acting under the color of law;
      ABC Corporations I-X; and XYZ LLCs I-
 3    X,
 4
                                 Defendants.
 5

 6

 7

 8

 9          Plaintiffs, by and through undersigned counsel, demand a trial by jury in this case
10
     on all matters triable to a jury.
11
                    RESPECTFULLY SUBMITTED this 10th day of December, 2020.
12

13
                                                         DOW LAW OFFICE
14

15
                                                         By:_/s/ David Dow__
16
                                                         David W. Dow
17                                                       3104 E. Camelback Road, Suite 281
                                                         Phoenix, AZ 85016
18
                                                         Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28


                                                     2
        Case 2:20-cv-02350-SMB-CDB Document 3 Filed 12/10/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2
     I hereby certify that on December 10, 2020, I e-filed the foregoing document with the
 3

 4   Clerk of the Arizona District Court via ECF electronic filing and I served the attached

 5   documents via e-mail on the following parties:
 6

 7                                    Derek Ryan Graffious
 8                                       John T Masterson
                                  Jones Skelton and Hochuli PLC
 9                               40 North Central Ave, Suite 2700
10                                      Phoenix AZ, 85004
                                     dgraffious@jshfirm.com
11                                   jmasterson@jshfirm.com
12

13   By: _/s/ Lena Groen_
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
